DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 4,590,799
Brown et al.
United States Patent 4,641,529
Lorenzi et a.
United States Patent Application Publication 2011/0139538
Hill et al.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al.
With regard to claim 11 Brown et al. disclose a data acquisition system having a pressure sensor (reference item 1) and a controller (reference item 4) coupled to the sensor.  Brown et al. further disclose a dart/pig (not shown) having a plurality of cups and that is propelled through a fluidic channel; e.g., a pipeline (reference item 2).  The cups contact the inner surface of the et al. state "[t]he combination of an audible output and visual output enables the pipeline features with which the pig makes impact to be accurately identified."  Furthermore, Brown et al. state 
The chart recorder 7 is a commercially available device compatible with the amplifier/filter unit 4 and having suitable writing and chart paper speeds for tracking. The recorder 7 inter alia indicates visually the time of occurrence of the impacts after allowing for any delay between the actual time of the impact and its reception. The delay time is determined by two factors, namely, the speed of sound in the fluid in the pipeline and the range of detection. For example, if the speed of sound in the fluid is 440 m/sec then the travel (delay) time for the signal per kilometer range is 1000 seconds=2.272 seconds. Allowance for this effect can be built into the calculation for the estimate of position.
The location of the dart/pig is determined, and this location will coincide with the location of the variation.  
	With regard to claim 13 the system determines the location of the variation and /or the dart/pig at least based on the time.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. as applied to claim 11 above, and further in view of Lorenzi et al.
Brown et al. teach a dart/pig that travels through a pipeline (fluidic channel).  Brown et al. teach that the dart/pig has a plurality of cups that will contact the inner surface of the pipeline.   See, for example, column 1 (lines 13-37).  The dart/pig with the cups will flex in response to passing a variation in the fluidic channel thus creating pressure pulses (vibrations) that will be received by a controller.  Brown et al.'s dart/pig more than likely has a main body, and the cups can be considered to be flanges that have diameter greater than or equal to a diameter of the fluidic channel.  See also Lorenzi et al. which shows that it is known to have a dart/pig with a main body (reference item 15) and a plurality of resilient, elastomeric flanges/cups (reference item 17-20) extending from the main body.  As seen in figure the flanges have a diameter greater than or equal to the inner diameter of a diameter of a fluidic channel (reference item 11).  Just as in Brown et al. the dart/pig with the resilient, elastomeric flanges/cups will flex in response to passing a variation in the fluidic channel.  
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Brown et al. with the teachings of Lorenzi et al. to use a multi-cupped (flanged) dart/pig where the cups are flexible so that they can interact with the variations in order to produce the pressure pulses. 
Claims 1-6, 8-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. in view of Lorenzi et al.
Hill et al. teach a system comprise a dart/pig (reference item 208) disposed in a fluidic channel (reference item 260).  The dart/pig more than likely has a main body.  The dart/pig will 
Hill et al. teach that known dart/pig structures can be a "simple cleaning pig" that can be "an object shaped to brush or scrape the inner walls of the pipeline as it passes to provide a cleaning action."  See paragraph 4.  Known dart/pig structure can "comprise a series of radial extending fingers."  See paragraph 39.  See also paragraph 70 where Hill et al. teach "[v]arious types of pig are known for different purposes. For example cleaning spheres are one example of a simple pig. These comprise spheres of material designed to be propelled through the pipeline and effectively scrape the inner walls of the pipeline to remove build up of hydrocarbons 214 on the inner walls of the pipe. Complex inspection pigs are also known."  Hill et al. do not expressly mention dart/pig structures with a flange.  However, Lorenzi et al. teach that it is known to have a dart/pig with a main body (reference item 15) and a plurality of resilient, elastomeric flanges/cups (reference item 17-20) extending from the main body.  As seen in figure the flanges have a diameter greater than or equal to the inner diameter of a diameter of a fluidic channel (reference item 11).  Just as in Brown et al. the dart/pig with the resilient, elastomeric flanges/cups will flex in response to passing a variation in the fluidic channel.  
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Hill et al. with the et al. to use a multi-cupped (flanged) dart/pig where the cups are flexible so that they can interact with the variations in order to produce the pressure pulses. 
	With regard to claim 2 the fluidic channel in Hill et al. is a pipeline.
	With regard to claims 3 or 12 either the fingers (from Hill et al.) or the flanges (from Lorenzi et al.) will flex in response to passing the variation in the fluidic channel, and the controller is configured to detect a pressure pulse generated in response to the flexing of the flange.
	With regard to claims 4, 13, or 19 the controller will determine the location of the dart/pig, which is the location of the variation, based at least in part on the time.  See at least paragraphs 23 and 36.
	With regard to claims 5 or 14 Hill et al. teach that the acoustic signature can be used to identify the type of variation.  See, for example, paragraph 26.
	With regard to claims 6, 15, or 20 the type of variation detected by Hill et al. can include a change in diameter, a weld (joint), a deformation, and/or a deposit build-up.
	With regard to claim 8 the fluidic channel can be a pipeline whose wall forms an annulus, the dart/pig is disposed in the annulus, and either the fingers (from Hill et al.) or the flanges (from Lorenzi et al.) will abut the wall.  Note that Hill et al. state "such fingers may contact sections of the conduit that intrude into the inner space of the conduit, i.e. the fingers do not touch the walls if the conduit is undamaged but will touch the walls if the conduit is dented or buckled."  
With regard to claim 9 Hill et al.'s dart is a pig.
et al. teach obtaining an acoustic pulse at a first position, and subsequent variations can be located based on their acoustic pulse occurrences relative to the first position.  See at least paragraph 24.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. and Lorenzi et al. as applied to claims 1 or 11 above, and further in view of Brown et al.
Hill et al. and Lorenzi et al. teach the claimed invention including detecting pressure pulses resulting from the passage of a dart/pig through a fluidic channel and encountering variations in the fluidic channel. Hill et al. and Lorenzi et al. do not mention identifying the type of variation based on the amplitude.  However, Brown et al. teach a system having a pressure sensor (reference item 1) and a controller (reference item 4) coupled to the sensor.  Brown et al. further disclose a dart/pig (not shown) having a plurality of cups and that is propelled through a fluidic channel; e.g., a pipeline (reference item 2).  The cups contact the inner surface of the pipeline.  Vibrations are generated as the dart/pig passes a variation in the pipeline, and these vibrations travel to the pressure sensor via the gas stream and the pipeline.  The vibrations are different based on the type of variation. Brown et al. teach:
The geophone 1 produces an electrical output proportional to the vibration produced by impact(s) of the moving pig with internal pipeline features. This signal is amplified by a pre-amplifier 5 forming part of the unit 4. The amplifier gain can be selected within a range. The amplified signal can be fed directly to a frequency filter unit 6 where unwanted frequency components in the signal are attenuated to enhance the peak value of the impact signal.
Brown et al. further teach:
The combination of an audible output and visual output enables the pipeline features with which the pig makes impact to be accurately 
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Hill et al. and Lorenzi et al. with the teachings of Brown et al. to use, at least in part, the peak signal from the pressure pulse in order to identify the type of variation so that either the location of dart/pig can determined or the type of variation determined.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856